[DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS
                                                                              FILED
                           FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                             ________________________ ELEVENTH CIRCUIT
                                                                      SEPTEMBER 23, 2005
                                       No. 04-13140                    THOMAS K. KAHN
                                                                           CLERK
                              ________________________

                         D. C. Docket No. 04-14009-CR-DMM

UNITED STATES OF AMERICA,


                                                                     Plaintiff-Appellee,

                                           versus

TIMOTHY RAY DARNALL,
a.k.a. Timothy Ray Darnell,
                                                                     Defendant-Appellant.


                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                    (September 23, 2005)

Before TJOFLAT and BARKETT, Circuit Judges, and FULLER *, Chief District
Judge.


       *
      Honorable Mark E. Fuller, United States Chief District Judge for the Middle District of
Alabama, sitting by designation.
PER CURIAM:

      Having reviewed the briefs and considered argument of counsel, we find no

error as to Appellant’s conviction or sentence. See United States v. Lebovitz, 401

F.3d 1263 (11 th Cir. 2005); United States v. Rodriguez, 398 F.3d 1291 (11 th Cir.

2005); United States v. Murrell, 368 F.3d 1283 (11 th Cir. 2004). Accordingly, the

conviction and sentence are affirmed.




                                          2